—In an action to recover damages for medical malpractice, the defendants appeal from so much of an order of the Supreme Court, Kings County (Clemente, J.), dated December 2, 1993, as denied.their separate motions to transfer venue of this action from Kings County to Suffolk County.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
Since the plaintiff resided in Kings County at the time that the present action was commenced, she properly designated Kings County as the place for trial in accordance with CPLR 503 (a). In support of their motions to change venue based upon convenience of material witnesses and the ends of justice pursuant to CPLR 510 (3), the defendants were required to supply the names, addresses, and occupations of the witnesses whose convenience they claim will be affected; indicate that the prospective witnesses have been contacted and are willing *449to testify on their behalf; and specify the substance of each witness’s testimony, which must be necessary and material upon the trial of the action (see, Jansen v Bernhang, 149 AD2d 468, 469; Bolling v Metropolitan Suburban Bus Auth., 205 AD2d 724). Since the defendants failed to set forth the specific information required with regard to the potential witnesses, the court properly denied the defendants’ motions to transfer venue from Kings County to Suffolk County. Thompson, J. P., Miller, O’Brien, Santucci and Joy, JJ., concur.